 

Exhibit 10.34

 

CONSULTING SERVICES AGREEMENT



 



 

 

This Consulting Services Agreement (the “Agreement”), dated December 1, 2019, is
entered into between Pamela Marrone (“Consultant”) and Marrone Bio Innovations,
Inc., a Delaware corporation (the “Company”).

 

WHEREAS, for the parties’ mutual benefit, following Consultant’s retirement from
service as an employee and Chief Executive Officer of the Company pursuant to
that certain Employment Separation Agreement, dated as of December 1, 2019, by
and between Consultant and the Company (the “Separation Agreement”), the Company
would like to engage the services of Consultant, and Consultant would like to
provide consulting services to the Company on the terms set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises set forth
in this agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Consultant
agree as follows:

 

1. CONSULTING SERVICES.

 

a. Term. The term of Consultant’s service as a consultant to the Company will
commence on the day immediately following the Retirement Date (as defined in the
Separation Agreement), and will continue for a term of three years thereafter,
unless terminated earlier as set forth below, or extended by mutual agreement of
the Company and the Consultant (the “Consulting Period”).

 

b. Services. Consultant agrees to provide consulting services to the Company as
requested by the Chief Executive Officer from time to time during the Consulting
Period and reporting to the Chief Executive Officer (the “Services”). The scope,
timing and other terms of the Services and related deliverables will be as
mutually agreed to between Consultant and the Company’s Chief Executive Officer
from time to time, each in their sole discretion, but initially such Services
shall be as set forth on Exhibit A. Participation in internal meetings at the
Company or any subsidiaries or other affiliates (other than meetings of the
Company’s Board of Directors (the “Board”) or any committee’s thereof in which
Consultant is a member) will be by invitation only. During the Consulting
Period, Consultant will have the title of Founder.

 

2. CONSULTING FEES.

 

a. Monthly Consulting Fees. Subject to Consultant’s satisfactory provision of
the consulting services during the Consulting Period, Consultant will be paid a
consulting fee of $19,583.33 per month (the “Monthly Consulting Fees”), in
arrears commencing the month after the Retirement Date.

 

 1 

 

 

b. RSU Grant. Additionally, as consideration for Consultant’s provision of
consulting services during the Consulting Period, subject to approval by the
Board, the Company will grant Consultant 1,250,000 restricted stock units (the
“RSUs”) under the Company’s 2013 Stock Incentive Plan, as amended (the “Plan”),
as soon as practicable after the Retirement Date. The RSUs will vest in 1/3
installments on each of the first three anniversaries of the Retirement Date,
subject to Consultant’s “Continuous Service” (as that term is defined in the
Plan, except that solely with respect to the RSUs described in this paragraph,
Consultant’s continued service as a Board director without continued service as
a consultant shall not be deemed “Continuous Service”) through the applicable
vesting dates. The RSUs will be granted pursuant to the Company’s standard form
of time-vesting RSU agreement, provided that the RSUs will settle immediately
upon vesting.

 

c. Expenses. Travel expenses reasonably incurred by Consultant directly relating
to Consultant’s provision of consulting services during the Consulting Period
are eligible for reimbursement by the appropriate affiliate with respect to
which the consulting services are being performed; provided that such travel
expenses are pre-approved by the Company (acting through its Chief Executive
Officer) and within the scope of agreed upon consulting activities; and further
provided that such expenses are reasonable, properly documented and otherwise in
accordance with Company policies for travel expense reimbursement.

 

d. No Other Benefits. During the Consulting Period, Consultant will not be
eligible to participate in any vacation, group medical or life insurance,
disability, profit sharing or retirement plans (other than with respect to
vested benefits as of the Retirement Date, including the COBRA benefits
described in the Separation Agreement), or any other fringe benefits or benefit
plans offered by the Company to its employees, nor will Consultant be provided
an office or office support other than for processing of expenses.

 

3. TERMINATION

 

a. Termination Event under Separation Agreement. Unless explicitly waived by the
Company, this Agreement (and the Consulting Period, if already commenced) shall
terminate automatically if there shall have been a Termination Event (as defined
in the Separation Agreement).

 

b. Termination on Notice. The Consultant may terminate the Consulting Period
prior to the third anniversary of the Retirement Date by providing not less than
thirty (30) days advance written notice. The Company may not terminate the
Consulting Period or this Agreement except pursuant to Sections 3(a), 3(c),
3(d), 3(e) or 3(f).

 

 2 

 

 

c. Termination in Connection with Change in Control. The Company may terminate
the Consulting Period within eighteen (18) months of the date on which the
Company shall have completed a Change in Control, where “Change in Control”
shall mean any of the following transactions, provided, however, that the
Company shall determine under parts (iii) and (iv) whether multiple transactions
are related, and its determination shall be final, binding and conclusive: (i) a
merger or consolidation in which the Company is not the surviving entity, except
for a transaction the principal purpose of which is to change the state in which
the Company is incorporated; (ii) the sale, transfer or other disposition of all
or substantially all of the assets of the Company; (iii) any reverse merger or
series of related transactions culminating in a reverse merger (including, but
not limited to, a tender offer followed by a reverse merger) in which the
Company is the surviving entity but (A) the shares of Company common stock
outstanding immediately prior to such merger are converted or exchanged by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, or (B) in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from those who held such
securities immediately prior to such merger or the initial transaction
culminating in such merger, but excluding any such transaction or series of
related transactions that the Company determines shall not be a Change in
Control; (iv) acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Company determines shall not be a Change in Control;
provided that any such transaction must also constitute a “change in the
ownership or effective control, or in the ownership of a substantial portion of
the assets” (as defined in Section 409A) of the Company.

 

d. Default or Breach. If either party defaults in the performance of this
Agreement or the Separation Agreement, or materially breaches any of their
respective provisions, the non-breaching party may terminate this Agreement (and
the Consulting Period, if then commenced) by giving written notification to the
breaching party. Such termination will be effective fifteen days after written
notification is provided to the breaching party unless such breach is unable to
be cured, in which case no fifteen day notice period shall be required. For
purposes of this section, material breach of this Agreement includes, but is not
limited to the following: (i) failure of Consultant to materially provide the
Services following the commencement of the Consulting Period, (ii) failure of
the Company to pay for Consultant’s Services within sixty (60) days after
receipt of Consultant’s written demand for payment when due, or (iii) any
failure of Consultant, whether due to bad faith, negligence or otherwise, to
comply with Section 1(d) of the Separation Agreement or Section 9(c) of this
Agreement regarding Company representation, Section 6 of this Agreement
regarding confidential information, or Section 8 of this Agreement regarding
non-solicitation.

 

e. Duty of Loyalty. The Company may terminate the Consulting Period immediately
if, during the Consulting Period, and during such time as Consultant remains in
service as a member of the Board, without the prior written consent of the
Company, Consultant performs services for any business operating in the
biological agricultural products space, other than the Company or its
affiliates, or Ospraie Management, LLC (“Ospraie”) or its affiliates (a
“Biologicals Business”), provided that the Company’s consent is not to be
unreasonably withheld if such business is not competitive with the Company and
Consultant’s service to such business would not be inconsistent with her duty of
loyalty to the Company. For the purposes of this Section 3(e), the Company
hereby consents to Consultant’s continued service as an advisor to Pheronym,
Inc. (provided there are no material changes to the scope of such services), as
well as her performance of services for any educational or other charitable
nonprofit institutions, any mutual benefit organizations in which the Company is
a member, for any industry research organizations and for any institutional,
private equity, venture capital, sovereign wealth or other financial investor,
including Ospraie and its affiliates (but not for any strategic or corporate
investor and not for any subsidiary, portfolio company or other investee of any
of the foregoing operating in the biological agricultural products space).

 

 3 

 

 

f. Other Termination Grounds. The Company may terminate the Consulting Period
immediately if the Consultant has (i) (x) committed a material breach of any
surviving terms of the Employee Confidential Information and Assignment of
Inventions Agreement between the Consultant and the Company (the “Inventions and
Restrictive Covenant Agreement”) or any other material written policy of the
Company, or (y) negligently or in bad faith breached the surviving terms of the
Inventions and Restrictive Covenant Agreement, whether or not such breach is
material, in each case which breach is not cured to the satisfaction of the
Chief Executive Officer within fifteen days after written notice of such breach
is provided to the Consultant from the Chief Executive Officer (unless the Chief
Executive Officer determines that such breach is unable to be cured, in which
case no fifteen day notice period shall be required), (ii) been indicted for any
felony or convicted of a crime involving dishonesty or physical harm to any
person, (iii) engaged in dishonesty, unethical conduct, gross negligence or
willful misconduct in the performance of her duties to the Company which has
resulted in, or is reasonably expected to result in, material injury to the
business or reputation of the Company, (iv) engaged in conduct which constitutes
a material violation of federal or state law relating to the Company or its
business, (v) misappropriated assets of the Company or (viii) been under the
influence of alcohol or illegal drugs (or has engaged in abusive use of legal
drugs) in performing the Services.

 

g. Effect of Termination. If this Agreement becomes automatically terminated
pursuant to Section 3(a), the Consulting Period will not commence or, if
commenced, will automatically terminate, the Parties will have no rights or
obligations under Section 1, and all of Consultant’s then-unvested RSUs and all
of Consultant’s unexercised stock options (whether or not vested) will
immediately be forfeited and Consultant will have no further rights with respect
to such awards. If Consultant terminates the Consulting Period pursuant to
Section 3(b), Consultant will not be entitled to any further Monthly Consulting
Fees, all of Consultant’s unvested RSUs granted pursuant to Section 2(b) of this
Agreement will immediately be forfeited, and the treatment of Consultant’s other
equity awards will be governed by the terms of the applicable award agreement
and plan pursuant to which the restricted stock units and other equity awards
were granted, with no accelerated vesting due to the termination. If the Company
terminates this Agreement pursuant to Section 3(c), or if Consultant terminates
the Consulting Period pursuant to Section 3(d), Consultant will receive a lump
sum payment within sixty (60) days of such event equal to the sum of the then
remaining Monthly Consulting Fees payable under this Agreement through the third
anniversary of the Retirement Date and all of Consultant’s unvested RSUs granted
pursuant to Section 2(b) of this Agreement will become immediately vested and
settle and her vested stock options shall remain outstanding and be exercisable
via cashless “net exercise” until three months after the later of (i)
Consultant’s termination of service as a director and (ii) the third anniversary
of the Retirement Date. If the Company terminates the Consulting Period pursuant
to Section 3(d) or Section 3(f), Consultant will not be entitled to any further
Monthly Consulting Fees, all of Consultant’s unvested RSUs granted pursuant to
Section 2(b) of this Agreement and all of Consultant’s unexercised stock options
(whether or not vested) will immediately be forfeited and Consultant will have
no further rights with respect to such awards. If the Company terminates the
Consulting Period pursuant to Section 3(e), Consultant will not be entitled to
any further Monthly Consulting Fees, and all of Consultant’s unvested RSUs
granted pursuant to Section 2(b) of this Agreement will immediately be forfeited
and Consultant will have no further rights with respect to such awards, and all
of Consultant’s unvested stock options will immediately cease vesting and shall
terminate within 90 days of the termination of the Consulting Period. The
provisions of Sections 3 through 17 of this Agreement shall survive any
termination of the Consulting Period or this Agreement.

 

 4 

 

 

4. RELATIONSHIP OF THE PARTIES AND CONSULTANT COVENANTS.

 

a. Independent Contractor Status. Consultant will perform the Services as an
independent contractor (not an employee). During the Consulting Period,
Consultant shall not have, nor shall Consultant hold herself out as having, any
authority to create any contract or obligation, express or implied, which is
binding upon the Company. Consultant agrees that she will not at any time,
before any court, tribunal, administrative body or governmental agency or
authority, assert or attempt to assert an employment relationship with the
Company following the Retirement Date.

 

b. Standard of Care. Consultant shall comply with all applicable laws in
connection with or related to the performance of the Services, and will perform
the Services professionally and with due care.

 

5. DEFENSE AND INDEMNITY.

 

a. Indemnification of Company by Consultant. Consultant agrees to indemnify,
defend, and hold harmless the Company, and the Company’s officers, directors,
employees and shareholders, from and against any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable attorney fees and
costs (collectively, “Claims”), that the Company may incur or suffer that result
from, or are related to, any breach or failure of Consultant to perform any of
the covenants, representations, warranties, and agreements in this Agreement.

 

b. Indemnification of Consultant by Company. The Company agrees to indemnify,
defend, and hold harmless the Consultant from and against any and all Claims
that Consultant may incur or suffer arising from the performance of any Services
requested by the Chief Executive Officer of the Company, except to the extent
arising from Consultant’s gross negligence, reckless or willful misconduct, or
breach or failure to perform any of the covenants, representations, warranties,
and agreements in this Agreement.

 

 5 

 

 

6. CONFIDENTIAL INFORMATION.

 

a. Confidentiality; Limited Use. Consultant acknowledges that she is presently
in possession of Confidential Information of the Company, and that the Company
and its affiliates may disclose Confidential Information to Consultant to enable
her to perform the Services. Consultant agrees that, except as required by law,
regulatory directive, or judicial order, she will not, without the prior written
consent of the Company, during the Consulting Period or at any time thereafter,
disclose or permit to be disclosed to any third party by any method whatsoever
any Confidential Information of the Company or any of its affiliates, or use,
lecture upon or publish any of the Confidential Information, except to the
extent such disclosure, use or publication may be required in direct connection
with Consultant’s performing requested Services for the Company or is expressly
authorized in writing by the Chief Executive Officer of the Company. In
addition, Consultant understands that the Company has received and in the future
will receive from third parties confidential or Confidential Information (“Third
Party Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Consulting Period and thereafter, Consultant will hold
Third Party Information in the strictest confidence and will not disclose or use
Third Party Information, except in connection with Consultant’s performing
requested Services for the Company, or as expressly authorized in writing by the
Chief Executive Officer of the Company. For purposes of this Agreement,
“Confidential Information” shall include, but not be limited to, any and all
trade secrets, records, notes, memoranda, data, ideas, processes, methods,
techniques, systems, formulas, patents, models, devices, programs, computer
software, writings, research, personnel information, customer information, or
financial information of the Company or any of its affiliates, plans, or any
other information of whatever nature in the possession or control of the Company
which has not been published or disclosed to the general public (other than by
acts of Consultant or her agents in violation of this Agreement), or which gives
to the Company or any of its affiliates an opportunity to obtain an advantage
over competitors who do not know of or use it.

 

b. No Improper Use of Materials. Consultant agrees not to bring to the Company
or to use in the performance of Services for the Company any materials or
documents obtained by Consultant from a third party under a binder of
confidentiality, unless such materials or documents are generally available to
the public or Consultant has authorization from such third party for the
possession and unrestricted use of such materials.

 

c. Return of Property. Upon termination of the Consulting Period for any reason,
Consultant shall be obligated to promptly return to the Company—and not retain
any copies of—all the Company property, including, without limitation, all
documents and data in whatever form maintained, Confidential Information, Third
Party Information, computer hardware or software, files, papers, memoranda,
correspondence, client lists, employee information, financial records and
information, credit cards, keys, access cards, tape recordings, pictures and any
other items of any nature which were or are the property of the Company
(provided that Consultant will be permitted to keep her Company-issued cell
phone, cell phone number, laptop and iPad).

 

 6 

 

 

7. ASSIGNMENT OF INTELLECTUAL PROPERTY.

 

a. Inventions. Consultant agrees that any and all ideas, inventions,
discoveries, improvements, know-how and techniques that the Consultant
conceives, reduces to practice or develops (a) during the Consulting Period,
alone or in conjunction with others, during or as a result of specifically in
connection with and pertinent to performing the Services for the Company under
this Agreement or (b) if arising out of access or use to, or based in whole or
in part on, Confidential Information, after termination of the Consulting Period
(collectively, the “Inventions”) shall be the sole and exclusive property of the
Company.

 

b. Unrelated Inventions. For the avoidance of doubt, Inventions shall not
include any Inventions that do not principally relate to the Company’s business,
expertise and skills and that can be used, subject to Sections 6, 8 and 9(a)
hereof, in other contexts without negative impact on the Company’s business or
operations (“Unrelated Inventions”), provided that Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Unrelated Invention developed under this Agreement, Consultant hereby grants the
Company a perpetual, irrevocable, fully paid-up, royalty-free, transferable,
sublicensable (through multiple levels of sublicensees), worldwide right and
license to reproduce, distribute, display and perform (whether publicly or
otherwise), prepare derivative works of and otherwise modify, make, have made,
sell, offer to sell, import and otherwise use and exploit (and have others
exercise such rights on behalf of the Company) all or any portion of such
Unrelated Invention in connection with developing, enhancing, marketing,
distributing or providing, maintaining or supporting, or otherwise using or
exploiting, Company products and services, in any form or media (now known or
later developed), without any obligation to account to Consultant or any third
party.

 

c. Assignment. Consultant hereby assigns and agrees to assign to the Company to
the fullest extent permitted by law all right, title and interest in and to all
Inventions. Consultant hereby designates the Company as her agent for, and
grants to the Company a power of attorney with full power of substitution, which
power of attorney shall be deemed coupled with an interest, solely for the
purpose of effecting the foregoing assignments from the Consultant to the
Company.

 

d. Cooperation. Consultant further agrees to cooperate and provide reasonable
assistance to the Company to obtain and from time to time enforce United States
and foreign patents, copyrights, and other rights and protections claiming,
covering or relating to the Inventions in any and all countries including,
without limitation,

 

i. promptly notifying the Company in writing of full details of any Inventions
in particular to enable Company to file for patent rights with the earliest
possible priority date;

 

ii. doing all such acts and things and sign all such deeds and documents as may
be necessary to vest full right, title and interest in and to any Inventions;

 

 7 

 

 

iii. not to registering nor attempting to register any registerable rights in
the Confidential Information or Inventions unless requested to do so by Company;
and

 

iv. keeping proper notes and records of the conception or generation of any
Confidential Information or Inventions.

 

e. Publications. Consultant agrees to submit to the Company any proposed
publication that contains any discussion relating to the Company’s Confidential
Information, Inventions or work performed by Consultant for the Company
hereunder. Consultant further agrees that no such publication shall be made
without the prior written consent of the Company, which consent shall not be
unreasonably withheld. Any such consent shall be given with sixty (60) days.

 

f. Full and Adequate Consideration. Consultant acknowledges that no further
remuneration or compensation other than that provided for in this Agreement is
or may become due to Consultant in respect of the performance of the obligations
under this Section 7.

 

8. NON-SOLICITATION. Consultant agrees that, during the period commencing on the
Effective Date and ending on the later of (i) the termination of the Consulting
Period and (ii) the termination of Consultant’s service as a Board director,
Consultant shall not, in any capacity, whether for her own account or on behalf
of any other person or organization, directly or indirectly, with or without
compensation, (A) solicit, divert or encourage any officers, directors,
employees, agents, consultants or representatives of the Company (including any
subsidiary or other affiliate), to terminate his, her or its relationship with
the Company (including any subsidiary or other affiliate), (B) hire any such
officer, director, employee, consultant or representative so solicited, diverted
or encouraged, or (C) solicit, divert or encourage any officers, directors,
employees, agents, consultants or representatives of the Company (including any
subsidiary or other affiliate) to become officers, directors, employees, agents,
consultants or representatives of another business, enterprise or entity;
provided, that solicitations incidental to general advertising or other general
solicitations in the ordinary course not specifically targeted at such persons
and employment of any person not otherwise solicited in violation hereof shall
not be considered a violation of this Section 8. In addition, Consultant shall
not be in violation of this Section 8 solely by providing a reference for a
former employee of the Company.

 

9. OTHER OBLIGATIONS.

 

a. No Conflicts. Consultant represents that her performance of all of the terms
of this Agreement and the performing of the Services for the Company do not and
will not breach or conflict with any agreement with a third party, including an
agreement to keep in confidence any Confidential Information (defined below) of
another entity acquired by Consultant in confidence or in trust prior to the
date of this Agreement. Consultant hereby agrees not to enter into any agreement
that conflicts with this Agreement, and, in order to enable the Company to
confirm and monitor compliance with the terms of this Section 9(a), the other
terms of this Agreement and the surviving terms of the Inventions and
Restrictive Covenants Agreement, Consultant agrees to provide the Company with
fifteen (15) days’ notice prior to performing, or entering into an agreement to
perform, services for any Biologicals Business.

 

 8 

 

 

b. Litigation Cooperation. Consultant agrees that Consultant will cooperate
fully with the Company in connection with any existing or future litigation
involving the Company, whether administrative, civil or criminal in nature, in
which and to the extent the Company deems Consultant’s cooperation necessary.
The Company shall pay all reasonable, documented travel and other expenses
incurred by the Consultant in connection therewith as long as such expenses and
costs are approved in advance in writing by the Company.

 

c. No Representation of Company. With the exception of the duties and
responsibilities set forth in this Agreement and Consultant’s duties and
responsibilities as a member of the Board, Consultant acknowledges and agrees
that will not have the authority to bind the Company or any of its subsidiaries
or other affiliates.

 

10. ENTIRE AGREEMENT. The Company and Consultant each represents and warrants
that no promise or inducement has been offered or made except as herein set
forth and that the consideration stated herein is the sole consideration for
this Agreement. This Agreement (including the exhibits hereto) constitute the
complete and entire agreement, and states fully all agreements, understandings,
promises and commitments between the Company and Consultant relating to the
subject matter hereof. This Agreement supersedes and cancels any and all other
negotiations, understandings and agreements, oral or written, respecting the
subject matter hereof, including, without limitation, any offer letters, change
in control agreements or other employment agreements between Consultant and the
Company or any of its subsidiaries or other affiliates (other than the
Inventions and Restrictive Covenant Agreement, which remains in full force and
effect to the extent by its terms it survives termination of Consultant’s
employment, and other than the third sentence of Paragraph 8(a) of the
Inventions and Restrictive Covenant Agreement, which the Company hereby waives),
provided, for the avoidance of doubt, that this Agreement does not supersede or
cancel the Separation Agreement. This Agreement may not be modified except by an
instrument in writing signed by the party against whom the enforcement of any
waiver, change, modification, or discharge is sought.

 

11. ASSIGNABILITY; SUCCESSORS; GOVERNING LAW. This Agreement is personal to
Consultant, and Consultant may not assign, pledge, delegate or otherwise
transfer to any person or entity any of Consultant’s rights, obligations or
duties under this Agreement. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement to the same extent as the
Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets, regardless of
whether such party executes and delivers any assumption agreement, or any other
successor that becomes bound by the terms of this Agreement by operation of law.
This Agreement shall be governed by, construed in accordance with, and enforced
pursuant to the laws of the State of California without regard to principles of
conflict of laws. Consultant consents to venue and personal jurisdiction in the
appropriate state of federal court in California for disputes arising under this
Agreement.

 

 9 

 

 

12. ENFORCEABILITY. Each of the covenants and agreements set forth in this
Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible. Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid. If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective. The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.

 

13. ARBITRATION. The Company and Consultant each agrees that any and all
disputes arising out of the terms of this Agreement and any of the matters
herein released, will be subject to binding arbitration. In the event of a
dispute, the parties (or their legal representatives) will promptly confer to
select a single arbitrator mutually acceptable to both parties. If the parties
cannot agree on an arbitrator, then the moving party may file a demand for
arbitration with the Judicial Arbitration and Mediation Services (“JAMS”) in San
Francisco County, California, who will be selected and appointed consistent with
the Comprehensive Arbitration Rules and Procedures of JAMS (the “JAMS Rules”).
Any arbitration will be conducted in a manner consistent with the JAMS Rules,
supplemented by the California Rules of Civil Procedure. The parties further
agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking provisional relief
(including a temporary restraining order or preliminary injunction) from any
court having jurisdiction over the parties and the subject matter of their
dispute relating to Consultant’s obligations under this Agreement and the
Company’s form of confidential information agreement.

 

14. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
together constitute one and the same instrument. Signatures delivered by
facsimile or email PDF shall be effective for all purposes.

 

15. NOTICES. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Consultant, mailed notices will be
addressed to her at the home address which she most recently communicated to the
Company in writing. In the case of the Company, mailed notices will be addressed
to its corporate headquarters, and all notices will be directed to the attention
of the Company’s Chief Executive Officer or General Counsel.

 

 10 

 

 

16. NO CONSTRUCTION AGAINST DRAFTER. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or drafted such
provision.

 

17. TAXES.

 

a. Notwithstanding anything to the contrary in this Agreement, the Company may
withhold from all amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld pursuant to any applicable
laws and regulations; however, the Company will not be responsible for
withholding or paying any income, payroll, or other applicable taxes, making any
insurance contributions, including for unemployment or disability, or obtaining
workers’ compensation insurance on Consultant’s behalf with respect to any
compensation or benefits provided for Consultant’s services as a consultant.
Notwithstanding the foregoing, Consultant shall be responsible for the payment
of Consultant’s portion of any and all required federal, state, local and
foreign taxes incurred, or to be incurred, in connection with any amounts
payable to Consultant under this Agreement, and in no event will Consultant be
entitled to any reimbursement, gross-up, indemnification or other reimbursement
for any taxes Consultant may incur under this Agreement or otherwise in
connection with services provided to the Company or any subsidiary or other
affiliate thereof.

 

b. Notwithstanding anything to the contrary in this Agreement:

 

i. Consultant and the Company agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and authoritative guidance promulgated
thereunder to the extent applicable (collectively “Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. However, the
Company makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment.
Consultant understands and agrees that Consultant shall be solely responsible
for the payment of any taxes, penalties, interest or other expenses incurred by
Consultant on account of noncompliance with Section 409A and in no event will
the Company, any of its subsidiaries or other affiliates, or any of their
respective directors, officers, agents, attorneys, employees, executives,
shareholders, investors, members, managers, trustees, fiduciaries,
representatives, principals, accountants, insurers, successors or assigns be
liable for any additional tax, interest or penalties that may be imposed on the
Consultant under Section 409A or any damages for failing to comply with Section
409A.

 



ii. Payments pursuant to this Agreement are intended to constitute separate
payments for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i) and
Monthly Consulting Fee payments pursuant to Section 2(a) of this Agreement are
intended to constitute a series of separate payments for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii). All reimbursements for costs and
expenses under this Agreement shall be paid in no event later than the end of
the calendar year following the calendar year in which the Consultant incurs
such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind, benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.

 

[Signatures appear on following page]

 

 11 

 

 

The parties have duly executed this Consulting Services Agreement as of the date
first written above.

 

  MARRONE BIO INNOVATIONS, INC.         By /s/ Robert Woods    Name: Robert
Woods   Title: Chairman of the Board

 




  CONSULTANT         By: /s/ Pamela G. Marrone   Pamela G. Marrone 

 

 

 

 

Exhibit A

 

INITIAL SCOPE OF SERVICES

 



***



 

 

